410 S.W.2d 641 (1967)
Billie Lois SNOWDEN, true name, Billie Lois Roden
v.
The STATE of Texas, Appellee.
No. 40019.
Court of Criminal Appeals of Texas.
January 25, 1967.
Gladys Melton, M. E. Schwille, of Duke & Melton, Dallas, for appellant.
*642 Henry Wade, Dist. Atty., Al Alsup, Darrell Jordan and Kerry P. FitzGerald, Asst. Dist. Attys., Dallas, Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
The offense is unlawful sale of barbiturate drugs; the punishment, a fine of $3,000.00 and confinement for two years in the Dallas County Jail.
Neither the Appellant's nor the State's original brief was filed in the trial court as required by Art. 40.09, Sec. 9, Vernon's Ann.C.C.P. Such omission eliminates the need for a consideration of all grounds of error contended by this appeal since none are of constitutional dimension.
The judgment of the trial court is affirmed.